UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6847



BENNY EDWARD LEE,

                                              Petitioner - Appellant,

          versus


D. SCOTT DODRILL, Warden, L.S.C.I. Butner,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-01-167-5-3F)


Submitted:   October 18, 2001              Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benny Edward Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benny Edward Lee appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   We note that, even if the district court had jurisdiction

to review Lee’s claim under Apprendi v. New Jersey, 530 U.S. 466

(2000), the sentence would not be in error because his 108-month

sentence did not exceed the applicable statutory maximum.      See

United States v. Angle, 254 F.3d 514 (4th Cir.), cert. denied, 2001

WL 995333 (U.S. Oct. 1, 2001) (No. 01-5838).   Thus, any such claim

would lack merit. We affirm on the reasoning of the district court.

Lee v. Dodrill, No. CA-01-167-5-3F (E.D.N.C. Apr. 27, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2